          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 1 of 22


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL SUTTER,                                 )   Case No.: 1:19-cv-1044 JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S APPEAL
                                                     )   (DOC. 20) AND REMANDING THE ACTION
13          v.                                       )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
                                                     )   § 405(g)
14   ANDREW SAUL,                                    )
     Commissioner of Social Security,                )   ORDER DIRECTING ENTRY OF JUDGMENT IN
15                                                   )   FAVOR OF MICHAEL SUTTER, AND AGAINST
                    Defendant.                       )   DEFENDANT ANDREW SAUL, THE
16                                                   )   COMMISSIONER OF SOCIAL SECURITY
17          Michael Sutter asserts he is entitled to disability insurance benefits and a period of disability
18   under Title II of the Social Security Act. Plaintiff argues the administrative law judge was erred in
19   evaluating the medical record and credibility. For the reasons set forth below, the matter is
20   REMANDED for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
21                                               BACKGROUND
22          In August 2014, Plaintiff filed an application for benefits, asserting disability due to
23   neuropathy and a broken hip beginning January 15, 2014. (See Doc. 10-5 at 2) The Social Security
24   Administration denied the application at the initial level and upon reconsideration. (See id. at 2-24)
25   Plaintiff requested an administrative hearing on the application and testified before an ALJ on
26   November 16, 2015. (See generally Doc. 10-4) The ALJ found Plaintiff was not disabled and issued
27   an order denying benefits on January 26, 2016. (Doc. 10-5 at 28-38). Plaintiff requested review by
28   the Appeals Council, which granted the request on March 3, 2017. (Id. at 44-47)

                                                         1
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 2 of 22


 1          The Appeals Council noted that “[n]ew and material evidence was submitted with the request

 2   for review,” including “statements from four treating physicians… all indicating that the claimant has

 3   been unable to perform even sedentary work since October 2012.” (Doc. 10-5 at 44) In addition, the

 4   ALJ found the ALJ erred in rejecting the opinion of a physician’s assistant. (Id.) Therefore, the

 5   Appeals Council remanded the matter for additional proceedings, including review of the medical

 6   record and Plaintiff’s “maximum residual functional capacity during the entire period.” (Id. at 44-45)

 7          Plaintiff testified at a second hearing before the ALJ on June 14, 2017. (See Doc. 10-3 at 77-

 8   102) The ALJ again found Plaintiff was disabled and issued a decision on November 2, 2017. (Doc.

 9   10-5 at 48-65) Plaintiff requested review of the second decision by the Appeals Council, which granted

10   his request. (Id. at 72) The Appeals Council found “there [was] an unadjudicated period in the current

11   decision from January 1, 2016, through November 7, 2017.” (Id.) In addition, the Appeals Council

12   found the ALJ failed to provide “an adequate evaluation” of a treating physician’s decision. (Id.)

13   Because the matter was twice adjudicated by the same ALJ, the Appeals Council directed that “the case

14   be assigned to another Administrative Law Judge.” (Id. at 73) Upon remand, the new ALJ was directed

15   to further consider the medical opinion evidence; Plaintiff’s residual functional capacity; and “obtain

16   evidence from a vocational expert,” if the expanded record required additional evidence. (Id.)

17          On October 4, 2018, Plaintiff testified before a different ALJ. (See Doc. 10-3 at 26) The ALJ

18   found Plaintiff was not disabled and issued an order denying the application on November 19, 2018.

19   (Id. at 26-37) Plaintiff requested review of the ALJ’s decision with the Appeals Council, which denied

20   the request on May 25, 2019. (Id. at 2-5) Therefore, the ALJ’s determination became the final decision

21   of the Commissioner of Social Security.

22                                        STANDARD OF REVIEW

23          District courts have a limited scope of judicial review for disability claims after a decision by

24   the Commissioner to deny benefits under the Social Security Act. When reviewing findings of fact,

25   such as whether a claimant was disabled, the Court must determine whether the Commissioner’s

26   decision is supported by substantial evidence or is based on legal error. 42 U.S.C. § 405(g). The

27   ALJ’s determination that the claimant is not disabled must be upheld by the Court if the proper legal

28   standards were applied and the findings are supported by substantial evidence. See Sanchez v. Sec’y of

                                                         2
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 3 of 22


 1   Health & Human Serv., 812 F.2d 509, 510 (9th Cir. 1987). Substantial evidence is “more than a mere

 2   scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to support a

 3   conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB,

 4   305 U.S. 197 (1938)). The record as a whole must be considered, because “[t]he court must consider

 5   both evidence that supports and evidence that detracts from the ALJ’s conclusion.” Jones v. Heckler,

 6   760 F.2d 993, 995 (9th Cir. 1985).

 7                                         DISABILITY BENEFITS

 8          To qualify for benefits under the Social Security Act, Plaintiff must establish he is unable to

 9   engage in substantial gainful activity due to a medically determinable physical or mental impairment

10   that has lasted or can be expected to last for a continuous period of not less than 12 months. 42 U.S.C.

11   § 1382c(a)(3)(A). An individual shall be considered to have a disability only if:

12          his physical or mental impairment or impairments are of such severity that he is not only
            unable to do his previous work, but cannot, considering his age, education, and work
13          experience, engage in any other kind of substantial gainful work which exists in the
            national economy, regardless of whether such work exists in the immediate area in
14          which he lives, or whether a specific job vacancy exists for him, or whether he would be
            hired if he applied for work.
15
16   42 U.S.C. § 1382c(a)(3)(B). The burden of proof is on a claimant to establish disability. Terry v.

17   Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990). If a claimant establishes a prima facie case of disability,

18   the burden shifts to the Commissioner to prove the claimant is able to engage in other substantial

19   gainful employment. Maounis v. Heckler, 738 F.2d 1032, 1034 (9th Cir. 1984).

20                                 ADMINISTRATIVE DETERMINATION

21          To achieve uniform decisions, the Commissioner established a sequential five-step process for

22   evaluating a claimant’s alleged disability. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The process

23   requires the ALJ to determine whether Plaintiff (1) is engaged substantial gainful activity, (2) had

24   medically determinable severe impairments (3) that met or equaled one of the listed impairments set

25   forth in 20 C.F.R. § 404, Subpart P, Appendix 1; and whether Plaintiff (4) had the residual functional

26   capacity to perform to past relevant work or (5) the ability to perform other work existing in significant
27   numbers at the state and national level. Id. The ALJ must consider testimonial and objective medical

28   evidence. 20 C.F.R. §§ 404.1527, 416.927.

                                                         3
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 4 of 22


 1          As an initial matter, the ALJ found Plaintiff met “the insured status requirements of the Social

 2   Security Act through December 31, 2018.” (Doc. 10-3 at 29) Pursuant to the five-step process, the

 3   ALJ first determined Plaintiff had “not engaged in substantial gainful activity since January 15, 2014,

 4   the alleged onset date,” because his earnings in 2015, 2016, and 2017 “did not rise to the level of

 5   substantial gainful activity.” (Id.) Second, the ALJ found Plaintiff’s severe impairments included:

 6   “poly-neuropathy, history of hip fracture with pinning in 2015 and history of Lyme disease.” (Id.) At

 7   step three, the ALJ determined Plaintiff’s impairments did not meet or medically equal a Listing. (Id.

 8   at 29-30) Next, the ALJ found:

 9          [T]he claimant has the residual functional capacity to perform light work as defined
            in 20 CFR 404.1567(b) except lift 11-20 pounds frequently and carry 11-20 pounds
10          occasionally; frequently reach overhead with the bilateral hands; frequently reach all
            other [directions] with the bilateral hand; frequently handle, finger and feel;
11          frequently push/pull with the bilateral hands; frequent operation of foot controls with
            the bilateral feet; never climb ladders, ropes or scaffolds; frequently climb stairs and
12          ramps; occasionally balance; frequently stoop, kneel, crouch and crawl; no exposure
            to unprotected heights; frequent exposure to moving mechanical parts, operating
13          motor vehicle, humidity and wetness, and vibrations; continuous exposure to dust,
            odors, fumes, and pulmonary irritants, extreme cold, extreme heat; ability to tolerate
14          very loud noise such as a jackhammer; and ability to sort and use paper files.

15   (Id. at 30) With this residual functional capacity, the ALJ determined at step four that Plaintiff “was

16   capable of performing past relevant work as a land surveyor and consultant.” (Id. at 36) Thus, the ALJ

17   concluded Plaintiff was “not… under a disability, as defined by the Social Security Act, from January

18   15, 2014, through the date of [the] decision.” (Id.)

19                                       DISCUSSION AND ANALYSIS

20          Plaintiff argues the ALJ erred in evaluating the medical evidence, including the opinion of his

21   treating physicians. (Doc. 20 at 7-17) Plaintiff also asserts the ALJ erred in evaluating the credibility

22   of his subjective complaints. (Id. at 17-22) On the other hand, the Commissioner asserts the “final

23   decision should be affirmed because it is supported by substantial evidence and legally proper.” (Doc.

24   22 at 12) Specifically, the Commissioner argues that “[t]he ALJ properly weighed the medical-opinion

25   evidence” and Plaintiff’s subjective complaints. (Id. at 5, 9) (emphasis omitted)

26   A.     Evaluation of Plaintiff’s Subjective Statements

27          Plaintiff testified at an administrative hearing on October 4, 2018. (Doc. 10-3 at 48) He

28   reported he was boring in 1957 and was 60 years old. (Id. at 56) Plaintiff said had recently moved to

                                                            4
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 5 of 22


 1   California from Arizona, and he lived with his wife; their children, who were 4 years old and 2 years

 2   old; and his mother-in-law. (Id. at 55-56) He reported that he had most recently worked part-time

 3   “doing consulting work for engineers” in March 2017. (Id. at 57-58, 60)

 4          He believed he “could not perform the work anymore” due to polyneuropathy and “severe pain”

 5   in his right hip, which was pinned following a fracture in 2006. (Doc. 10-3 at 60, 67) He said he also

 6   was diagnosed with fibromyalgia and had a history of Lyme Disease. (Id. at 68) He reported the work

 7   he last performed “was only sedentary,” and it involved “calculating construction drawings” or

 8   “drawing maps on a computer.” (Id. at 60, 65) Plaintiff stated he could no longer use his hands to draw

 9   maps and he was unable to “sit for hours anymore.” (Id. at 59) In addition, Plaintiff he explained the

10   work program he was proficient in was “pretty much obsolete” and he “tried as hard as [he] could” to

11   learn the “newer, much more complicated” version of the program but was unable to do so. (Id. at 66)

12          Plaintiff estimated that he could lift and carry ten pounds with his right hand, fifteen pounds

13   with his left hand, and twenty pounds if using his hands together. (Doc. 10-3 at 66) He stated he could

14   sit “about an hour” at one time before he needed move, stand about twenty minutes at one time, and

15   walk 100 yards before he needed to stop. (Id.) Plaintiff said he sometimes had “fibro fog,” and had not

16   received any psychological treatment. (Id. at 68)

17          1.      Standards for reviewing a claimant’s statements

18          In evaluating a claimant’s statements regarding the severity of his symptoms, an ALJ must

19   determine first whether objective medical evidence shows an underlying impairment “which could

20   reasonably be expected to produce the pain or other symptoms alleged.” Lingenfelter v. Astrue, 504

21   F.3d 1028, 1035-36 (9th Cir. 2007) (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991)).

22   Second, if there is no evidence of malingering, the ALJ must make specific findings as to credibility by

23   setting forth clear and convincing reasons for rejecting a claimant’s subjective complaints. Id. at 1036.

24          If there is objective medical evidence of an impairment, an ALJ may not discredit a claimant’s

25   testimony as to the severity of symptoms merely because it is unsupported by objective medical

26   evidence. See Bunnell v. Sullivan, 947 F.2d 341, 347-48 (9th Cir. 1991). The Ninth Circuit explained:

27          The claimant need not produce objective medical evidence of the [symptom] itself, or
            the severity thereof. Nor must the claimant produce objective medical evidence of the
28          causal relationship between the medically determinable impairment and the symptom.
            By requiring that the medical impairment “could reasonably be expected to produce”
                                                         5
           Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 6 of 22


 1           pain or another symptom, the Cotton test requires only that the causal relationship be a
             reasonable inference, not a medically proven phenomenon.
 2
 3   Smolen v. Chater 80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in Cotton, 799

 4   F.2d 1403). Further, an ALJ is directed to identify “specific reasons for the weight given to the

 5   individual’s symptoms,” in a manner such that the claimant “and any subsequent reviewer can assess

 6   how the adjudicator evaluated the individual’s symptoms.” Social Security Ruling1 16-3p, 2017 WL

 7   5180304 (2017); see also Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004) (findings “must be

 8   sufficiently specific to allow a reviewing court to conclude the ALJ rejected the claimant's testimony on

 9   permissible grounds and did not arbitrarily discredit the claimant's testimony”).

10           An ALJ may consider additional factors to assess a claimant’s statements including, for

11   example: (1) the claimant’s reputation for truthfulness, (2) inconsistencies in testimony or between

12   testimony and conduct, (3) the claimant’s daily activities, (4) an unexplained, or inadequately

13   explained, failure to seek treatment or follow a prescribed course of treatment, and (5) testimony from

14   physicians concerning the nature, severity, and effect of the symptoms of reported by a claimant. Fair

15   v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989); see also Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th

16   Cir. 2002) (an ALJ may consider a claimant’s reputation for truthfulness, inconsistencies between a

17   claimant’s testimony and conduct, and a claimant’s daily activities).

18           2.       The ALJ’s analysis of Plaintiff’s statements

19           Addressing Plaintiff’s statements regarding his impairments and the severity of his symptoms,

20   the ALJ stated:

21           The claimant alleged disability due to neuropathy and a broken hip. Side effects
             reported due to medication included sleepiness and a rash. The claimant stated that his
22           impairments affected his ability to lift, squat, bend, stand, reach, walk, sit, knee, stair
             climb, complete tasks, concentrate, and use his hands. He stated that he could walk a
23           few blocks around the neighborhood before needing to stop and rest. The claimant
             reported that he could pay attention for 30 minutes, did not finish what he started, but
24           followed spoken and written instructions well outside of physical limitations. Further,
             he had a little difficulty handling stress or changes in routine well. (Exhibits 2E; 6E;
25           8E; 10E)

26           After careful consideration of the evidence, the undersigned finds that the claimant’s

27
              1
                Social Security Rulings (SSRs) are “final opinions and orders and statements of policy and interpretations”
28   issued by the Commissioner. 20 C.F.R. § 402.35(b)(1). The Ninth Circuit gives the Rulings deference “unless they are
     plainly erroneous or inconsistent with the Act or regulations.” Han v. Bowen, 882 F.2d 1453, 1457 (9th Cir. 1989).

                                                                 6
           Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 7 of 22


 1          medically determinable impairments could reasonably be expected to cause the alleged
            symptoms; however, the claimant’s statements concerning the intensity, persistence
 2          and limiting effects of these symptoms are not entirely consistent with the medical
            evidence and other evidence in the record for the reasons explained in this decision.
 3
 4   (Doc. 10-3 at 30-31) The ALJ then summarized the medical record related to Plaintiff’s impairments in

 5   chronological order. (See id. at 31-33)

 6          Plaintiff argues that the ALJ “failed to provide clear and convincing reasons for finding

 7   Plaintiff’s subjective allegations concerning the limitations arising from his … impairments not fully

 8   credible.” (Doc. 20 at 22) On the other hand, the Commissioner argues that provided specific and

 9   legitimate reasons explaining his analysis and identified substantial evidence supporting his findings.”

10   (Doc. 21 at 9)

11                    a.    The medical record

12          As an initial matter, “summariz[ing] the medical evidence supporting [the] RFC determination...

13   is not the sort of explanation or the kind of ‘specific reasons’ [the Court] must have in order to ... ensure

14   that the claimant's testimony was not arbitrarily discredited.” Brown-Hunter v. Colvin, 806 F.3d 487,

15   494 (9th Cir. 2015).

16          The ALJ offered boilerplate findings related to whether Plaintiff’s medically determinable

17   impairments could cause the symptoms alleged and that her statements were “not entirely consistent

18   with the medical evidence and other evidence in the record.” (Doc. 9-3 at 22) The ALJ then followed

19   the assessment with a chronological summary of the record, including objective findings and Plaintiff’s

20   subjective reports to her physicians. (Id. at 22-25) However, the ALJ did not link Plaintiff’s testimony

21   to this summary of the record, such as by identifying any inconsistent statements between her reports to

22   physicians and her testimony at the hearing. Previously, this Court determined that unless the ALJ

23   links the claimant’s testimony to “the observations an ALJ makes as part of the summary of the medical

24   record [this is] not sufficient to establish clear and convincing reasons for rejecting a Plaintiff's

25   credibility.” Argueta v. Colvin, 2016 U.S. Dist. LEXIS 102007 at *44 (E.D. Cal. Aug. 3, 2016).

26          Importantly, a district court may not review an ALJ’s summary of the record to identify

27   inconsistencies between a claimant’s testimony and the record. In Brown-Hunter, the claimant argued

28   the ALJ failed to provide clear and convincing reasons for rejecting her symptom testimony. Id., 806 F.

                                                           7
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 8 of 22


 1   3d at 491. The district court identified inconsistencies in the ALJ’s summary of the medical record that

 2   it opined gave rise to reasonable inferences about Plaintiff's credibility. Id. On appeal, the Ninth Circuit

 3   determined the ALJ failed to identify the testimony she found not credible and did not link that

 4   testimony to support the adverse credibility determination. Id. at 493. The Court explained that even if

 5   the district court’s analysis was sound, the analysis could not cure the ALJ’s failure. Id. at 494.

 6          Recently, the Ninth Circuit determined an ALJ erred when discrediting symptom testimony as

 7   “not entirely consistent with the medical evidence,” without linking the testimony and medical

 8   evidence. Holcomb v. Saul, 2020 U.S. App. LEXIS 40433 at *2-3 (9th Cir. Dec. 28, 2020). The Court

 9   observed that while the ALJ summarized the claimant’s testimony and “determined that his symptom

10   testimony was not ‘entirely consistent with the medical evidence and other evidence in the record.’” Id.

11   at *2. The Court observed that “the ALJ discussed relevant medical evidence but failed to Holcomb’s

12   symptom testimony to specific medical records and explain why those medical records contradicted his

13   symptom testimony.” Id. Further, the Court observed that “the ALJ never mentioned Holcomb’s

14   symptom testimony while discussing the relevant medical evidence.” Id. Because the Court is

15   constrained to the reviewing reasoning identified by the ALJ for discounting testimony, the Court found

16   the “failure to specific the reasons for discrediting Holcomb’s symptom testimony was reversible

17   error.” Id. (citing Brown-Hunter, 806 F.3d at 494)

18          Likewise, here, the ALJ offered little more than a summary of the medical evidence, and he did

19   not identify the statements from Plaintiff that the ALJ believed conflicted with this record. Although

20   the ALJ also asserted Plaintiff’s “physical and diagnostic findings during the relevant period show

21   essentially mild to benign findings,” the ALJ erred by not identifying any specific objective medical

22   findings in the record that support this conclusion or conflict with Plaintiff’s testimony. See Lester v.

23   Chater, 81 F.3d 821, 834 (9th Cir. 1996) (an ALJ “must identify what… evidence undermines the

24   claimant’s complaints”). Because the ALJ failed to link the medical record to Plaintiff’s testimony, the

25   ALJ failed to reject limitations to which Plaintiff testified—including difficulties with sitting, standing,

26   and walking— and the Court is unable to cure the error. See Brown-Hunter, 806 F. 3d at 494;

27   Holcomb, 2020 U.S. App. LEXIS 40433 at *2-3; see also Coloma v. Comm’r of Soc. Sec., 2018 WL

28   5794517 at *9 (E.D. Cal. Nov. 2, 2018) (finding error where “ the ALJ simply cites to medical evidence

                                                          8
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 9 of 22


 1   and the general adequacy of Plaintiff’s functioning, without any link to how they conflict with, or

 2   undermine, Plaintiff’s statements”). Thus, the summary of the medical record does not support the

 3   ALJ’s adverse credibility determination.

 4                  b.      Treatment received

 5          In assessing a claimant’s statements regarding the severity of his symptoms, the ALJ may

 6   consider “the type, dosage, effectiveness, and side effects of any medication.” 20 C.F.R. §

 7   404.1529(c)(iv). Further, the Ninth Circuit determined that an “ALJ is permitted to consider lack of

 8   treatment in his credibility determination.” Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005)

 9   (finding the ALJ’s consideration of the claimant’s failure to seek treatment for a three or four month

10   period was “powerful evidence”); see also Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (the

11   ALJ properly considered the physician’s failure to prescribe, and the claimant’s failure to request,

12   medical treatment commensurate with the “supposedly excruciating pain” alleged).

13          The ALJ noted Plaintiff’s “most significant impairments included poly-neuropathy, history of

14   hip fracture with pinning in 2005, fibromyalgia and history of Lyme disease.” (Doc. 10-3 at 33) The

15   ALJ determined “the evidence of record shows that the symptomology due to these impairments were

16   reduced to manageable levels with treatment during the relevant period, including mainly conservative

17   treatment.” (Id.)

18          Plaintiff contends the ALJ erred in characterizing his treatment as “mostly conservative”

19   because he “has tried narcotic pain medication, all the medications indicated for fibromyalgia,

20   acupuncture, TENS unit, biofeedback, physical therapy, anti-depressants, trigger point injections,

21   exercise and bed rest.” (Doc. 20 at 21, citing AR 717, 679 [Doc. 10-14 at 51; Doc. 10-16 at 20]) In

22   addition, Plaintiff notes that he “attempted every treatment option and modality available to him.” (Id.)

23   He argues that even if the Court were to determine the treatment was conservative, “the fact that

24   treatment may be routine or conservative is not a basis for finding subjective symptom testimony

25   unreliable absent discussion of the additional, more aggressive treatment options the ALJ believes are

26   available.” (Doc. 20 at 21, quoting Block v. Berryhill, No. 2:16-cv-2230-EFB, 2018 WL 1567814 (E.D.

27   Cal. Mar. 31, 2018), citing Moon v. Colvin, 139 F. Supp. 3d 1211, 1220 (D. Or. 2015)). Finally,

28   Plaintiff contends the ALJ erred because he “provided no citation or evidence from the record to

                                                         9
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 10 of 22


 1   support this finding.” (Id. at 22, citing Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009))

 2          The Commissioner argues that the ALJ “properly found that Plaintiff’s treatment undermined

 3   Plaintiff’s allegations of disabling limitations.” (Doc. 22 at 10) The Commissioner notes an “ALJ is

 4   permitted to consider lack of treatment in his credibility determination.” (Id., citing Burch v. Barnhart,

 5   400 F.3d 676, 681 (9th Cir. 2005); 20 C.F.R. § 404.1529(c)(3)(iv)). Here the Commissioner observes

 6   that “there was a ten-month period wherein Plaintiff alleged chronic pain so extreme as to render him

 7   disabled, yet he neither took medication nor consulted pain specialists.” (Id., citing AR 630, 709, 713,

 8   895 [Doc. 10-14 at 2; Doc. 10-16 at 13, 17; Doc. 10-19 at 31])

 9          Notably, as Plaintiff observes, the ALJ did not cite any evidence in the record to support his

10   conclusions that Plaintiff’s symptoms “were reduced to management levels” or “mainly conservative

11   treatment.” (See Doc. 10-3 at 33) The Ninth Circuit explained an ALJ “must identify what… evidence

12   undermines the claimant’s complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). The ALJ

13   failed to carry this burden or identify any more aggressive treatment that was available for Plaintiff’s

14   impairments. Because the ALJ failed to identify evidence in the record to support these conclusions,

15   this factor does not support the adverse credibility determination. See Calleres v. Comm’r of Soc. Sec.,

16   2020 WL 4042904 at *5 (E.D. Cal. July 17, 2020) (concluding the claimant’s treatment was not a clear

17   and convincing reason for discounting the claimant’s testimony where the ALJ did not identify any

18   additional “treatment that is available for such impairments, especially fibromyalgia, that the [claimant]

19   did not use”); Candice C. v Saul, 2019 WL 5865610 at *4 (C.D. Cal. Nov. 8, 2019) (concluding the

20   ALJ erred where he “failed to explain why [the treatment] is routine or conservative or what more

21   aggressive treatment was available and appropriate for Plaintiff”); Taylor v. Colvin, 2013 WL 6478414

22   at *3 (C.D. Cal. Dec. 3, 2013) (finding “the ALJ failed to adequately explain [the] reason” where “he

23   ALJ failed to cite to specific evidence of plaintiff's conservative treatment).

24          Moreover, courts have questioned whether injections, such as those Plaintiff received, are not

25   conservative treatment. See, e.g., Garrison v. Colvin, 759 F.3d 995, 1015 n. 20 (9th Cir. 2014)

26   (expressing “doubt that epidural steroid shots to the neck and lower back qualify as 'conservative'

27   medical treatment”); Oldham v. Astrue, 2010 WL 2850770, at *9 (C.D. Cal. 2010) (noting that

28   injections are “performed in operation-like settings” and finding they are not a form of conservative

                                                         10
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 11 of 22


 1   treatment); Tagle v. Astrue, 2012 WL 4364242 at *4 (C.D. Cal. Sept. 21, 2012) (“While physical

 2   therapy and pain medication are conservative, epidural and trigger point injections are not”); Duarte v.

 3   Saul, 2020 WL 5257597 at *9 (E.D. Cal. Sept. 3, 2020) (“injections, by themselves, do not constitute

 4   conservative treatment”). Thus, it is not clear from the record that Plaintiff’s treatment should have

 5   been characterized conservative.

 6          Finally, while the Commissioner contends the ALJ considered a “lack of treatment” and that

 7   Plaintiff had a gap in his treatment (Doc. 22 at 10), the ALJ did not identify lack of treatment in his

 8   analysis of Plaintiff’s statements concerning his symptoms. (See Doc. 10-3 at 31, 33) The Court is

 9   constrained to review only the reasons identified by the ALJ, and cannot consider post-hoc reasoning

10   provided by the Commissioner. See Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (noting a

11   reviewing court is “constrained to review the reasons the ALJ asserts”). Because the ALJ did not

12   identify failure to seek treatment—or a lack of treatment—as a reason to discount Plaintiff’s subjective

13   complaints, the Court is unable to consider this reason identified by the Commissioner. See id.; see

14   also Vera v. Colvin, 2015 WL 7271750 at *7 n.6 (E.D. Cal. Nov. 18, 2015) (“the court declines to

15   consider the Commissioner’s additional reason in support of the ALJ’s determination”).

16                  c.      Work history

17          In support of the adverse credibility determination, the ALJ observed that Plaintiff “even

18   engaged in work during the alleged period of disability.” (Doc. 10-3 at 33) Previously, the ALJ noted

19   the work Plaintiff engaged in during the relevant period was part-time and did not rise to the level of

20   substantial gainful activity. (See id. at 29)

21          “Evidence of a poor work history that suggests a claimant is not motivated to work is a proper

22   reason to discredit a claimant’s testimony that he is unable to work.” Franz v. Colvin, 91 F.Supp.3d

23   1200, 1209 (D. Or. 2015) (citing Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002)); see also

24   Albidrez v. Astrue, 504 F.Supp.2d 814, 822 (C.D. Cal. 2007) (“[a]n ALJ may properly consider a

25   claimant’s poor or nonexistent work history in making a negative credibility determination”). Notably,

26   however, the ALJ did not make any finding that Plaintiff had a poor work history. Moreover, it is

27   unclear how Plaintiff’s candor over part-time work—that was so limited as to not rise to the level of

28   substantial gainful activity—undermines the credibility of his assertion that he is no longer able to work

                                                         11
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 12 of 22


 1   due his level of pain and anxiety. See Lingenfelter v. Astrue, 504 F.3d 1028, 1038 (9th Cir. 2007) (a

 2   claimant’s work history does not support an adverse credibility determination if the claimant

 3   “experience[d] pain and limitations severe enough to preclude him from maintaining substantial gainful

 4   employment”). Because the ALJ did not make any findings regarding Plaintiff’s work history, or

 5   explain how Plaintiff’s work history undermined his credibility, this factor does not support the adverse

 6   credibility determination. See Bray v. Comm’r, 554 F.3d 1219, 1229 (9th Cir. 2009) (the Court cannot

 7   engage in “post hoc rationalizations that attempt to intuit what the [ALJ] might have been thinking”).

 8                  d.      Failure to identify the testimony being discounted

 9          Finally, the ALJ must identify what testimony is not credible. See Burch v. Barnhart, 400 F.3d

10   676, 680 (9th Cir. 2005). “General findings,” such as the ALJ provided here, “are insufficient.” Berry

11   v. Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010) (citations omitted). The Ninth Circuit requires an ALJ

12   to “specifically identify what testimony is credible and what evidence undermines the claimant's

13   complaints.” Greger v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006) (emphasis added); see also

14   Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993) (an ALJ “must state which pain testimony is not

15   credible and what evidence suggests the complaints are not credible”); Parra v. Astrue, 481 F.3d 742,

16   750 (9th Cir. 2007) (“The ALJ must provide ‘clear and convincing’ reasons to reject a claimant’s

17   subjective testimony, by specifically identifying what testimony is not credible and what evidence

18   undermines the claimant’s complaints”).

19          The ALJ did not identify the statements from Plaintiff that the ALJ believed conflicted with

20   this record. Indeed, the ALJ did not summarize—or even mention—Plaintiff’s hearing testimony, and

21   instead the ALJ referred only to statements made in Exhibits 2E, 6E, 8E, and 10E. (See Doc. 10-3 at

22   31) Significantly, however, the Function Report in Exhibit 8E was completed by Plaintiff’s wife, who

23   indicated that the responses to the questions were “based on [her] observations of Michael Sutter

24   and/or his dictated answers.” (Doc. 10-12 at 51, emphasis omitted). Review of the form makes it

25   unclear the extent to which the information came from Plaintiff, or which answers were dictated. (See

26   Doc. 10-12 at 43-51) Similarly, Exhibits 6E and 10E were completed by Plaintiff’s counsel when

27   appealing the decisions of the administration prior to the hearing level, and included little information

28   regarding Plaintiff’s functional limitations. (Doc. 10-12 at 32, 54-55) Although Plaintiff completed

                                                        12
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 13 of 22


 1   his own Pain Questionnaire in 2014, the ALJ did not discuss the form or Plaintiff’s statements therein

 2   related to his functional limitations. (See Doc. 10-3 at 30-31; see also Doc. 10-12 at 23-25). In the

 3   questionnaire, Plaintiff indicated he was “constantly at a level 8 out of 10 pain,” and he could walk 1-2

 4   blocks occasionally, stand 5-10 minutes at one time, and sit for 30 minutes at one time. (See Doc. 10-

 5   12 at 23-25).

 6          Because the ALJ did not carry the burden to specifically address Plaintiff’s hearing testimony

 7   regarding his functional limitations—or the pain questionnaire including similar statements—and the

 8   ALJ also failed to identify the statements that he believed were not credible. Thus, the ALJ failed to

 9   properly set forth findings “sufficiently specific to allow a reviewing court to conclude the ALJ

10   rejected the claimant’s testimony on permissible grounds.” Moisa v. Barnhart, 367 F.3d 882, 885 (9th

11   Cir. 2004); see also Thomas, 278 F.3d at 958.

12   B.     Evaluation of the Medical Evidence

13          In this circuit, the courts distinguish the opinions of three categories of physicians: (1) treating

14   physicians; (2) examining physicians, who examine but do not treat the claimant; and (3) non-

15   examining physicians, who neither examine nor treat the claimant. Lester, 81 F.3d at 830. In general,

16   the opinion of a treating physician is afforded the greatest weight. Id.; see 20 C.F.R. § 404.1527(d)(2);

17   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). Further, an examining physician’s opinion is

18   given more weight than the opinion of non-examining physician. Pitzer v. Sullivan, 908 F.2d 502, 506

19   (9th Cir. 1990); 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2).

20          An opinion is not binding upon the ALJ and may be discounted whether another physician

21   contradicts the opinion. Magallanes, 881 F.2d at 751. An ALJ may reject an uncontradicted opinion

22   of a treating or examining medical physician only by identifying a “clear and convincing” reason.

23   Lester, 81 F.3d at 831. In contrast, a contradicted opinion of a treating or examining physician may be

24   rejected for “specific and legitimate reasons that are supported by substantial evidence in the record.”

25   Id., 81 F.3d at 830. When there is conflicting evidence, “it is the ALJ’s role to determine credibility

26   and to resolve the conflict.” Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). The Court must

27   uphold the ALJ’s resolution of the conflict when there is “more than one rational interpretation of the

28   evidence.” Id.; see also Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (“The trier of fact and

                                                         13
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 14 of 22


 1   not the reviewing court must resolve conflicts in the evidence, and if the evidence can support either

 2   outcome, the court may not substitute its judgment for that of the ALJ”).

 3           Plaintiff asserts the ALJ erred in rejecting limitations identified by his treating physicians, Drs.

 4   Colin Kerr and Glorietta Fonte. (Doc. 20 at 7-17) Because these opinions were contradicted by the

 5   state agency medical consultants and consultative examiners (see Doc. 10-3 at 34), the ALJ was

 6   required to identify clear and convincing reasons for rejecting the treating physician’s opinions. See

 7   Lester, 81 F.3d at 831.

 8           1.      Opinions of Dr. Colin Kerr

 9           Dr. Kerr became “the primary care physician” for Plaintiff in December 2017. (Doc. 10-17 at

10   94) Dr. Kerr noted he “requested and reviewed [Plaintiff’s] past medical records had… [did] a

11   complete physical exam.” (Id.) He noted Plaintiff had been diagnosed with: “chronic polyarthritis due

12   to Lyme disease, fibromyalgia …, and chronic painful peripheral neuropathy causes sensory pain in his

13   skin all over his body as well as chronic hypertension. (Id.) According to Dr. Kerr, Plaintiff exhibited

14   “diffuse tenderness to palpation over his neck, shoulders, back, and all 4 extremities” “pain on range of

15   motion testing in his left elbow and both hips and right knee.” (Id.)

16           Dr. Kerr indicated Plaintiff’s medication included hydrocodone “four times a day to control his

17   pain,” tizanidine as a muscle relaxant, and losartan-hydrochlorothiazide for his hypertension. (Doc.

18   10-17 at 94) He believed Plaintiff’s condition “appear[ed] to be static and… no longer progressing.”

19   (Id. at 95)

20           According to Dr. Kerr, Plaintiff could not “lift anything greater than 10 lbs. because it [would]

21   aggravate his pain and fatigue.” (Doc. 10-17 at 94) He noted Plaintiff reported that after twenty

22   minutes of physical exertion, his pain “markedly increased” to the extent he needed “to stop and rest for

23   an hour or more.” (Id.) Dr. Kerr believed Plaintiff “might possibly be able to perform a part-time job

24   sitting only for up to 2 hours at a time for one session in the morning and another in the afternoon.”

25   (Id.; see also id. at 95)

26                   a.          The ALJ’s evaluation of the opinions

27           Addressing the medical evidence, the ALJ indicated the opinion of Dr. Kerr was “assigned

28   little weight because it appears based mainly on the claimant’s subjective statements and is generally

                                                            14
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 15 of 22


 1   inconsistent with the medical evidence of record as a whole.” (Doc. 10-3 at 35) In addition, the ALJ

 2   noted Dr. Kerr “acknowledged a short treatment relationship with the claimant.” (Id.)

 3          Plaintiff argues that the ALJ failed “to provide legally sufficient reasoning” when rejecting the

 4   limitations identified by Dr. Kerr. (Doc. 20 at 7, emphasis omitted) The Commissioner asserts the

 5   ALJ “properly weighed the medical-opinion evidence” and properly rejected the limitations identified

 6   by Dr. Kerr. (Doc. 22 at 4, emphasis omitted)

 7                  b.      Reliance upon Plaintiff’s subjective complaints

 8          An ALJ may reject an opinion predicated upon “a claimant’s self-reports that have been

 9   properly discounted as not credible.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008); see

10   also Fair, 885 F.2d at 605 (finding the ALJ identified a specific, legitimate reason for disregarding a

11   medical opinion “because it was premised on Fair’s own subjective complaints, which the ALJ had

12   already properly discounted.”).

13          Because the ALJ failed to properly reject Plaintiff’s subjective complaints or his testimony

14   regarding his physical limitations, this factor does not support the ALJ’s decision to give reduced

15   weight to the opinion of Dr. Kerr.

16                  c.      Inconsistency with the medical record

17          An ALJ may reject the opinions of a physician where the opinions are inconsistent with the

18   overall record. Morgan v. Comm'r of the Soc. Sec. Admin., 169 F.3d 595, 602-03 (9th Cir. 1999).

19   However, to reject an opinion as inconsistent with the physician’s notes or medical record, the “ALJ

20   must do more than offer his conclusions.” Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988). To

21   reject an opinion as contradicted by the medical record, the ALJ must “set[] out a detailed and thorough

22   summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and mak[e]

23   findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (citation omitted). The Ninth

24   Circuit explained: “To say that medical opinions are not supported by sufficient objective findings or

25   are contrary to the preponderant conclusions mandated by the objective findings does not achieve the

26   level of specificity our prior cases have required.” Embrey, 849 F.2d at 421-22.

27          The ALJ found the functional assessment by Dr. Kerr was “generally inconsistent with the

28   medical evidence of record as a whole.” (Doc. 10-17 at 94) However, the ALJ did not identify any

                                                        15
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 16 of 22


 1   evidence that he believed was inconsistent with the limitations identified by Dr. Kerr. For example,

 2   Dr. Kerr opined Plaintiff could not “lift anything greater than 10 lbs.,” and could only sit for work “for

 3   up to 2 hours at a time.” (Id.) The ALJ has not identified any objective findings, diagnostic tests, or

 4   treatment records that are inconsistent with these limitations. Because the ALJ failed to carry the

 5   burden to identify conflicting evidence in the medical record, he erred in rejecting the limitations

 6   identified by Dr. Kerr due to inconsistencies. See Embrey, 849 F.2d at 421-22.

 7                  d.      Length of treatment

 8          An ALJ may consider the length and frequency of treatment in evaluating what weight to give

 9   the opinion of a treating physician. 20 C.F.R. § 404.1527(c)(2)(i); see also Benton v. Barnhart, 331

10   F.3d 1030, 1038-39 (9th Cir. 2003) (duration of treatment relationship and frequency and nature of

11   contact relevant in weighing opinion); Allen v. Comm’r of Soc. Sec., 498 Fed. App’x 696, 697 (9th Cir.

12   2012) (finding a “limited treatment relationship with [the claimant] was a specific and legitimate reason

13   to assign little weight” to the treating physician’s opinion). However, a limited treatment relationship

14   cannot alone support the rejection of a treating physician’s opinion. Rodriguez v. Berryhill, 2017 WL

15   896304 at *10 (E.D. Cal. Mar. 6, 2017); see also Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir.

16   2012) (holding that while a limited treating relationship may be a valid reason for not giving controlling

17   weight to the opinion of a treating physician, “it is not by itself a basis for rejecting them”). Thus, this

18   factor alone cannot support the ALJ’s decision to reject the physical functional limitations identified by

19   Dr. Kerr in his medical statement.

20          Moreover, the Ninth Circuit indicated that a physician who treats a patient even only once may

21   be considered a treating source when the physician’s opinion represents both personal knowledge of a

22   patient’s condition and information communicated by other members of a treating team. See Benton v.

23   Barnhart, 331 F.3d 1030, 1039 (9th Cir. 2003). Dr. Kerr both examined Plaintiff and was aware of his

24   diagnosis history and findings by other physicians. (See Doc. 10-17 at 94 [noting Dr. Kerr “requested

25   and reviewed his past medical records and … [performed] a complete physical exam] and the diagnosis

26   of fibromyalgia had been confirmed by a neurologist examination]). Consequently, Dr. Kerr’s opinions

27   were entitled to the weight of a treating physician, and the ALJ erred in rejecting the opinions due to

28   the length of the treatment relationship.

                                                          16
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 17 of 22


 1          2.      Opinions of Dr. Glorietta Fonte

 2          Dr. Fonte noted she became Plaintiff’s primary care provider at Athena Medical Group in

 3   February 2016 following the departure of another physician from the practice. (Doc. 10-16 at 2)

 4   According to Dr. Fonte, she reviewed Plaintiff’s file, discussed his concerns, and “proceeded to work

 5   with him on referrals to any and all specialists that may be able to better diagnose and assist with

 6   treating his chronic pain condition.” (Id.) She noted Dr. Howard Rosen ran blood tests and diagnosed

 7   Plaintiff with Lyme Disease, while Dr. Dale Helman diagnosed Plaintiff with polyneuropathy following

 8   an electromyogram. (Id.) Dr. Fonte noted that at that time, Plaintiff’s “only option [was] to continue

 9   with the medication [she] was currently prescribing, which [did] little to reduce his constant and severe

10   pain.” (Id. at 3) Dr. Fonte opined Plaintiff was “disabled and cannot return to any form of work,

11   sedentary or otherwise.” (Id.)

12          In June 2016, Dr. Fonte and Andrea Grayson NP completed a questionnaire. (Doc. 10-16 at 5)

13   Dr. Fonte noted Plaintiff’s diagnoses were based upon positive Lyme titer test, multiple tender points,

14   and “Plaintiff’s subjective report of pain [was] secondary supportive data.” (Id.) She believed Plaintiff

15   was able to lift and carry “[a]bout 10 lbs roughly” for “2-3 hours over an 8 hour day.” (Id.) Dr. Fonte

16   opined that Plaintiff could sit for two hours at one time, or four hours total in an eight-hour day; and

17   Plaintiff could stand and/or walk two hours at one time or four hours over an eight-hour day. (Id.)

18                  a.      The ALJ’s evaluation of the opinions

19          Addressing the medical evidence, the ALJ indicated the opinion of Dr. Fonte was given “little

20   to no weight.” (Doc. 10-3 at 35). The ALJ explained:

21          [S]he stated that Mr. Sutter is “disabled and cannot return to any form of work.”
            (Exhibit 10F/4) The undersigned gives little to no weight to this opinion. First, the
22          statement that the claimant is “disabled” is not a medical opinion, but rather an
            administrative finding dispositive of a case. These issues are reserved to the
23          Commissioner, and as such, are not entitled to any special significant weight (20 CFR
            404.1527[e](1)(3) and CFR 404.1427(d)(1)). Second, Dr. Fonte’s opinion is less well
24          supported by the longitudinal medical record because her rationale appears based on
            her review of the file and subjective complaints. (Exhibit 10F/4) The record does not
25          clearly explain if she, or the nurse practitioner, who had a more frequent treating
            relationship with the claimant, physically examined him. Their treatment notes show
26          that he was seen primarily for follow up visits and medication refills. (Exhibit 14F)
            Third, the limitations she described are more restrictive than other medical opinions in
27          the record. Thus, this opinion has little to no weight.

28   (Doc. 10-3 at 35)

                                                         17
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 18 of 22


 1          Plaintiff argues that the ALJ failed “to provide legally sufficient reasoning” when rejecting the

 2   limitations identified by Dr. Fonte. (Doc. 20 at 12, emphasis omitted) The Commissioner asserts the

 3   ALJ “provided specific and legitimate reasons” for giving less weigh to the opinion of Dr. Fonte and

 4   adopting the opinion of another physician. (Doc. 22 at 5)

 5                  b.      Ultimate issue

 6          A physician’s opinion on the ultimate issue of disability is not entitled to controlling weight,

 7   because statements “by a medical source that [a claimant] is ‘disabled’ or ‘unable to work’” “are not

 8   medical opinions” under the Regulations. 20 C.F.R. §§ 404.1527(e), 416.927(e). Rather, an ALJ “is

 9   precluded from giving any special significance to the source; e.g., giving a treating source’s opinion

10   controlling weight” when it is on an issue reserved to the Commissioner, such as the ultimate issue of

11   disability. Social Security Ruling (SSR) 96-5p, 1996 WL 374183 at *3, (July 2, 1996); McLeod v.

12   Astrue, 640 F.3d 881, 885 (9th Cir. 2011) (“[t]he law reserves the disability determination to the

13   Commissioner”); Martinez v. Astrue, 261 Fed. App’x 33, 35 (9th Cir. 2007) (“the opinion that [a

14   claimant] is unable to work is not a medical opinion, but is an opinion about an issue reserved to the

15   Commissioner. It is therefore not accorded the weight of a medical opinion”).

16          Significantly, only the conclusion that Plaintiff is “disabled and cannot return to any form of

17   work” may be rejected as an issue reserved for the Commissioner. This is not a specific, legitimate

18   reason for rejecting the physical limitations identified by Dr. Fonte. As this Court previously

19   explained, “To be very clear, rejecting the ultimate conclusion concerning disability and rejecting

20   findings concerning work-related limitations are two vastly different propositions that should not be

21   conflated.” Neves v. Comm’r of Social Security, 2017 WL 1079754 at *6 (E.D. Cal. Mar. 21, 2017)

22   (emphasis in original).

23                  c.      Treatment relationship

24          The ALJ indicated “[t]he record does not clearly explain if [Dr. Fonte], or the nurse practitioner,

25   who had a more frequent treating relationship with the claimant, physically examined him....” (Doc.

26   10-3 at 35, citing Exh. 14F [Doc. 10-17 at 2-93]) Significantly, the medical record does not support the

27   ALJ’s assertion, because it is clear that Dr. Fonte saw Plaintiff after she became his primary care

28   physician, both before and after she completed the questionnaire. (See Doc. 10-17 at 54, 59-61, 67)

                                                        18
          Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 19 of 22


 1   For example, Dr. Fonte was listed as the provider for Plaintiff’s visit in May 2016 for Lyme Disease,

 2   Chronic Pain Syndrome, and fibromyalgia. (See id. at 67)

 3          Further, to the extent the ALJ seeks to reject the limitations identified by Dr. Fonte due to a

 4   short treatment relationship or suggests the opinions should not be given the weight of a treating

 5   physician, the Ninth Circuit rejected such grounds. As explained above, a physician who treats a

 6   patient even only once may be considered a treating source if the physician is part of a treating team

 7   and the statement demonstrates both personal knowledge of a patient’s condition and information

 8   communicated by other physicians. See Benton, 331 F.3d at 1039.

 9          In her statement, Dr. Fonte notes that she reviewed Plaintiff’s file, discussed his concerns, and

10   “proceeded to work with him on referrals to any and all specialists that may be able to better diagnose

11   and assist with treating his chronic pain condition.” (Doc. 10-16 at 2) In addition, Dr. Fonte noted that

12   Dr. Rosen performed blood tests to diagnose Plaintiff with Lyme Disease and Dr. Helman diagnosed

13   Plaintiff with polyneuropathy after an electromyogram. (Id.) Thus, the record shows that Dr. Fonte

14   was aware of information from other physicians, and she had personal knowledge of Plaintiff’s

15   condition from his visit in May 2016. (See id.; Doc. 10-17 at 67) As a result, her opinions were entitled

16   to the weight of a treating physician.

17                  d.      Treatment received

18          The ALJ noted that Dr. Fonte’s “treatment notes show that [Plaintiff] was seen primarily for

19   follow up visits and medication refills.” (Doc. 10-3 at 35) With this observation, it appears the ALJ

20   rejected the functional limitations identified by Dr. Fonte, in part, due to the level of treatment received

21   from the treating team at Athena Medical Group.

22          Previously, this Court determined, “A conservative course of treatment relative to a finding of

23   total disability is a proper basis for discounting the extreme restrictions reported by a treating

24   physician.” Nicola v. Astrue, 2010 U.S. Dist. LEXIS 42099, at *22 (E.D. Cal. April 29, 2010) (citing

25   Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (ALJ may reject opinion of treating physician

26   who prescribed conservative treatment yet opined that claimant was disabled). However, Dr. Fonte

27   noted that Plaintiff’s “only option [was] to continue with the medication [she] was currently

28   prescribing, which [did] little to reduce his constant and severe pain.” (Doc. 10-16 at 3) Thus, while

                                                         19
           Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 20 of 22


 1   Plaintiff was seen primarily for “medication refills,” Dr. Fonte believed that was the “only option” for

 2   treatment. Further, the record does not support the conclusion that the treatment Plaintiff received was

 3   conservative.

 4          Because the ALJ failed to explain how the treatment received by Plaintiff was inconsistent with

 5   the limitations identified by Dr. Fonte, this factor does not support his decision to give “little to no

 6   weight” to the opinion of Dr. Fonte.

 7                   e.     Subjective complaints

 8          As explained above, an ALJ may reject an opinion predicated upon “a claimant’s self-reports

 9   that have been properly discounted as not credible.” Tommasetti, 533 F.3d at 1041; Fair, 885 F.2d at

10   605. Because the ALJ failed to properly reject Plaintiff’s subjective complaints, this factor does not

11   support the ALJ’s decision to give reduced weight to the opinion of Dr. Fonte.

12                   f.     Inconsistency with record

13          The ALJ opined “the limitations [Dr. Fonte] described are more restrictive than other medical

14   opinions in the record.” (Doc. 10-3 at 35) However, the ALJ failed to explain how the limitations

15   identified by Dr. Fonte are more restrictive than other medical opinions, or address this conflict. (Id.)

16   Without more, the ALJ failed to meet the level of specificity required by the Ninth Circuit to reject a

17   treating physician’s opinion as conflicting with other medical opinions. See Embrey, 849 F.2d at 421-

18   22 (“it is incumbent on the ALJ to provide detailed, reasoned, and legitimate rationales for disregarding

19   the physicians' findings[;]” conclusory reasons do “not achieve the level of specificity” required to

20   justify the rejection of an opinion); see also Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986) (the

21   ALJ has a burden to “set out a detailed and thorough summary of the facts and conflicting clinical

22   evidence, stating his interpretation thereof, and making findings”); Allen, 749 F.2d at 579 (“it is the

23   ALJ’s role to … resolve the conflict”).

24          Because the ALJ made no effort to identify the “more restrictive” opinions— and did not

25   address the evidence he believed conflicted with the lifting, sitting, and standing limitations identified

26   by Dr. Fonte—this factor does not support the decision to give “little to no weight” to the opinion of

27   Plaintiff’s treating physician.

28   ///

                                                          20
           Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 21 of 22


 1          3.      Conclusion

 2          The ALJ failed to carry the burden to identify clear and convincing reasons to reject the

 3   limitations identified by Drs. Kerr and Fonte. Consequently, the ALJ erred in evaluating the medical

 4   record and rejecting the physical limitations identified by Plaintiff’s treating physicians.

 5   C.     Remand is Appropriate

 6          The decision whether to remand a matter pursuant to sentence four of 42 U.S.C. § 405(g) or to

 7   order immediate payment of benefits is within the discretion of the district court. Harman v. Apfel,

 8   211 F.3d 1172, 1178 (9th Cir. 2000). Except in rare instances, when a court reverses an administrative

 9   agency determination, the proper course is to remand to the agency for additional investigation or

10   explanation. Moisa v. Barnhart, 367 F.3d 882, 886 (9th Cir. 2004) (citing INS v. Ventura, 537 U.S.

11   12, 16 (2002)). Generally, an award of benefits is directed when:

12          (1) the ALJ has failed to provide legally sufficient reasons for rejecting such evidence,
            (2) there are no outstanding issues that must be resolved before a determination of
13          disability can be made, and (3) it is clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence credited.
14
15   Smolen v, 80 F.3d at 1292. In addition, an award of benefits is directed where no useful purpose would

16   be served by further administrative proceedings, or where the record is fully developed. Varney v.

17   Sec’y of Health & Human Serv., 859 F.2d 1396, 1399 (9th Cir. 1988).

18          The ALJ failed to identify legally sufficient reasons for rejecting the physical and mental

19   limitations assessed by Plaintiff’s treating physicians. Because the ALJ failed to resolve the conflicts in

20   the record regarding Plaintiff's limitations, the matter should be remanded for the ALJ to re-evaluate the

21   medical evidence. See Moisa, 367 F.3d at 886. In addition, the matter may be remanded further

22   proceedings where the ALJ failed to explain with sufficient specificity the basis for rejecting the

23   claimant’s testimony. See, e.g., Bunnell, 947 F.2d at 348; see also Connett v. Barnhart, 340 F.3d 871,

24   876 (9th Cir. 2003) (remanding for further determinations where there were insufficient findings as to

25   whether the plaintiff's testimony should be credited as true). Thus, the Court finds remand is

26   appropriate for an ALJ to reconsider the medical evidence, clarify the extent to which Plaintiff’s

27   testimony was rejected, and identify legally sufficient grounds to support the decision.

28   ///

                                                         21
         Case 1:19-cv-01044-JLT Document 26 Filed 01/04/21 Page 22 of 22


 1                                      CONCLUSION AND ORDER

 2          For the reasons set for above, the Court finds the ALJ erred in evaluating the medical record and

 3   Plaintiff’s subjective complaints. Consequently, the ALJ’s decision cannot be upheld. See Sanchez,

 4   812 F.2d at 510. Accordingly, the Court ORDERS:

 5          1.     Plaintiff’s appeal of the administrative decision denying benefits (Doc. 20) is

 6                 GRANTED;

 7          2.     The matter is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further

 8                 proceedings consistent with this decision; and

 9          3.     The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Michael

10                 Sutter, and against Defendant Andrew Saul, Commissioner of Social Security.

11
12   IT IS SO ORDERED.

13      Dated:    December 31, 2020                          /s/ Jennifer L. Thurston
14                                                    UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       22
